Mr. Chief Justice Smytii
delivered the opinion of the Court:
This appeal and cross appeal involve the right of priority as to an invention “'for properly laying a sheet of fabric on a *146circumferential tubular core in tbe mating of rubber tire casings,” so that the fabric may be stretched and shaped “prior to its actual incorporation in the tire, and also at the moment when it is applied to the core upon which the tire is being built.” There were fifteen claims of the issue. G'ammeter, who is the junior party, moved to dissolve the interference on the ground that Lister did not disclose the invention of the issue. His motion was sustained as to claims 13 and 11, but overruled as to the rest. Thereupon proceedings were resumed before the Examiner of Interferences as to the remaining claims. Gammeter offered no proof, but stood on the files in the proceeding. Priority was awarded by the Examiner of Interferences to Lister as to all the claims before him for consideration. This action was affirmed on appeal by the Examiners in Chief. The Assistant Commissioner reversed the Examiners in Chief as to claims 1 to 12 inclusive, but affirmed them as to claim 15.
We have carefully examined the record, and are clearly of the opinion that the Assistant Commissioner was right for the reasons given in his opinion. No useful purpose would be served either by repeating here the arguments employed by him or by stating additional ones. His decision is affirmed.

Affirmed.

Mr. Justice McCoy, of the Supreme Court of the District of Columbia, sat with the Court in the hearing and determination of this appeal, in the place of Mr. Justice Bobb.